DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30, 33, 39, 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,688,967 (“Huber”) in view of U.S. Patent No. 3,835,855 (“Barr”).
Regarding Claim 30, Huber discloses a subassembly (Fig. 4, 5) comprising:
a container (35) including a container wall with an interior surface (see Fig. 5);

a fluid delivery system comprising a container needle (14) having a point disposed through the barrier and not through the flexible seal assembly wall in a storage state (see Fig. 5), and the point disposed through the flexible seal assembly wall into the reservoir in a delivery state (not shown), wherein the barrier and flexible seal assembly wall define the enclosed space in both the storage state and the delivery state (the presence of a needle through the seal and barrier not being understood to impact the “enclosed” status of the space);
a first connector (24 see at  interface with 22, 22’) attached to the container needle (see Fig. 5);
a second connector (15e see at interface with 10e via the proximal threaded portion) coupled with the container (see Fig. 5 – via 19), the second connector disposed entirely forwardly of the container (see Fig. 5) and spaced therefrom by the seal assembly (see Fig. 5), the first connector and the second connector being mechanically coupled to secure the container needle to the container with the container needle in the storage state (see Fig. 5).
Huber discloses the invention substantially as claimed except for explicitly reciting that reservoir and container needle are expressly “sterile”. However, providing and preserving the sterility of such components is well-known, standard and commonplace in the prior art. For 
Regarding Claim 33, Huber discloses the first and second connectors each comprise one of a pair of facing surfaces (see characterization above 24/22; 15e/10e), the facing surfaces abutting to limit movement of the first and second connectors axially along a longitudinal axis of the sterile container needle (i.e. the abutment defines the extent of longitudinal displacement between the connector geometries – see Fig. 4 and 5).
Regarding Claim 39, Huber discloses the first connector comprises a collar (see e.g. 22 – at 22’) disposed discontinuously about the sterile container needle.
Regarding Claim 50, Huber provides for the wall of the container to comprise an expressly rigid material, i.e. “glass”.
Regarding Claim 51, Huber discloses the wall of the container defines a bore (see Fig. 5) and the container further comprises a stopper (e.g. 36) which is moveable along the bore (via plunger handle 16).
Regarding Claim 52, Huber discloses the container wall defines a bore (see Fig. 5) and an opening in fluid communication with a first end of the bore (see Fig. 5), and the flexible seal assembly wall defines a septum (see Fig. 5), the flexible seal assembly wall disposed across the opening and fixedly attached to the container wall (see Fig. 5 – particularly at 38/40).

Regarding Claim 55, in Huber the actuator is adapted to delay movement of the sterile container needle from the storage state to the delivery state after an input is received, the delay being defined by the length of travel needed to move the seal assembly relative to the needle.
Regarding Claim 56, Huber provides for a mechanical input device (39) coupled to the actuator.
Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,688,967 (“Huber”) in view of U.S. Patent No. 3,835,855 (“Barr”) as applied above, and further in view of U.S. Patent No. 4,919,658 (“Badia”) and U.S. Patent No. 5,749,857 (“Cuppy”).
Regarding Claim 53, Huber discloses the invention substantially as claimed except that the fluid delivery system comprises a sterile flexible tubing connected at a first end to the sterile container needle and a second end to a sterile injection needle received within a sterile cover that closes off the sterile injection needle.
However, Badia discloses that it is known to provide related subassemblies (8) in conjunction with a sterile flexible tubing (2) connected at a first end (7) to the needle of the subassembly (see Detailed Description, Par. 1 and 2) and a second end to a sterile injection needle (1) such that the medicament can be provided for intravenous injection of an existing infusion (3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the subassembly of Huber within an injection port (7) of an intravenous administration set (2), as 
Badia fails to explicitly disclose a “sterile cover that closes off the sterile injection needle”, hut such covers/caps are notoriously well-known (see Cuppy - 14, Fig. 1). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the needle of the modified invention of Huber with a sterile cap, as disclosed by Cuppy, in order to protect the integrity of the needle prior to use thereby reducing infection and contamination.
Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,688,967 (“Huber”) in view of U.S. Patent No. 3,835,855 (“Barr”) as applied above, and further in view of U.S. Publication No. 2003/0191291 (“Kochendoerfer”)
Regarding Claim 57, Huber discloses the invention substantially as claimed except for explicitly providing an exhaustive list of all medicaments which would be obvious to include into the container so as to include at least one of those listed in Claim 57. However, Kochendoerfer discloses such containers are known to contain a fluid drug product comprising a volume of erythropoiesis stimulating agent (Par. 240, 243). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Huber to contain an erythropoiesis stimulating agent to be delivered, as disclosed by Kochendoerfer, thereby only achieving the expected results of utilizing the apparatus of Badia to infuse a known medicament.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see U.S. Publication No. 2012/0130318 (“Young”) – Fig. 18; WIPO Publication No. 2010/022870 (“Kun”) - Fig. 3C; U.S. Publication No. 2011/0166512 (“Both”) – Fig. 18) which disclose configurations which read upon the instant claims and could be used as the basis for a rejection of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/25/2021